Appellant was convicted in the Little Rock Municipal Court for transporting liquor, and, on appeal to the criminal division of the Pulaski Circuit Court, where the case was tried de novo, he was again convicted of said offense and adjudged to pay a fine of $100, from which is this appeal.
The record reflects that appellee lived at 408 West Markham Street and had walked from his house onto the sidewalk and was approaching a taxicab which had stopped near the curb a short distance from the entrance to his home, where he was stopped and searched by officers, who found a small flask of whiskey upon his person. The record is silent as to where he was going and what he was going to do with the whiskey. Under the rule announced *Page 991 
in the case of Locke v. Fort Smith, 155 Ark. 158,244 S.W. 11, the evidence detailed above is insufficient to show that he was transporting liquor within the meaning of the statute prohibiting the transportation thereof.
On account of the error indicated, the judgment is reversed, and the cause is remanded for a new trial.